Citation Nr: 1827316	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  15-14 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for nerve damage due to electrical injury.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Coast Guard from May 1979 to January 1983.  This matter is on appeal from an April 2014 rating decision.  

In August 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record.  

In December 2016, the Board determined that new and material evidence had been received to reopen service connection for nerve damage due to electrical shock remanded the reopened claim for records from the Social Security Administration (SSA), and subsequent readjudication of the appeal.  Because SSA records were obtained in December 2016, and the appeal was readjudicated in January 2017, the Board finds that there has been compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In February 2018, the Board referred the case to the Veterans Health Administration (VHA) for an expert medical opinion to address certain medical questions pertaining to the issue on appeal.  In April 2018, an advisory medical opinion from a VA neurologist was obtained.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017) and 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  There was an electrical injury sustained during service.

2.  The current peripheral neuropathy and neuropathic pain symptoms in the upper and lower extremities were caused by the in-service electrical injury.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for peripheral neuropathy and neuropathic pain symptoms in the upper and lower extremities due to electrical injury are met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

For reasons explained below, the Board is granting service connection for peripheral neuropathy and neuropathic pain symptoms in the upper and lower extremities due to electrical injury.  Given the favorable outcome of the appeal, which is a full grant of benefits sought, the appeal has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 
38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with peripheral neuropathy with neuropathic pain symptoms in the upper and lower extremities.  Peripheral neuropathy, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. 
§ 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as peripheral neuropathy, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection Analysis

The Veteran contends that he currently has debilitating neuropathic pain due to an in-service electrical shock sustained in 1982.  He seeks service connection on this basis.

After review of the lay and medical evidence of record, the Board finds that there was an electrical injury was manifested during service.  The service treatment records show that, in March 1982, the Veteran received treatment for an electrical burn that had reportedly occurred on the prior day.  

The Board finds that the evidence is in equipoise on the question of whether the current peripheral neuropathy and neuropathic pain symptoms were caused by the in-service electrical injury.  After review of the record, the April 2018 VA reviewer opined that it was at least as likely as not that the current neurological disability was caused by or otherwise related to active service, particularly the in-service electrical injury.  In providing rationale for the medical opinion, the April 2018 VA reviewer noted that the severity of the in-service electrical injury was uncertain because the only available record near the time of the burn injury appeared to be a cardiology consultation that did not intend to focus on the skin and/or neurologic sequelae of the electrical burn.  The April 2018 VA reviewer also noted that, although the November 1982 service separation examination did not report any abnormalities of the upper extremities or sequelae related to the electrical burn, that did not fully exclude the possibility that the current complaints may be related to long-term sequelae of the in-service electrical injury.  The April 2018 VA reviewer noted that the article entitled "Long-term sequelae of electrical injury" notes that the appearance of the consequences of electrical injury might be substantially delayed with an onset of one to five or more years after the electrical injury, and pain is a predominant symptom after electrical injury which appears disproportionate to any measurable neuropathy and may be hard to ascribe symptoms to a remote injury when they may not arise until well after the injury.  The April 2018 VA reviewer noted that the May 2012 VA examiner diagnosed peripheral neuropathy and paresthesias of the arms and legs and did not mention any significant scarring, disfiguration, or deformity aside from the left hand electrical shock with residual well-healed scar to the left palm or note any other evidence of injury or scarring attributable to the Veteran's history of multiple prior fractures, so it was difficult to connect the post-service motorcycle accidents to the current pain complaints.  The April 2018 VA reviewer noted the Veteran's hearing testimony describing his pain as a vibrating thing that amplifies with activities which was consistent with descriptions of nerve pain and could potentially be caused by electrical injury.  The April 2018 VA reviewer reiterated that the peripheral neuropathy and neuropathic pain symptoms could have been related to the prior in-service electrical injury in 1982. 

The April 2018 VHA advisory medical opinion was provided by a physician with specialized medical expertise in the area of neurology, was based on an accurate factual history as documented in the record, and was supported by sufficient rationale; therefore, the April 2018 VHA advisory medical opinion is of significant probative value.  Although the April 2018 VA reviewer used the speculative terminology "could have been related" when providing the medical opinion, the Board finds that the VHA advisory medical opinion is sufficiently definitive on the question of whether the current neurological disability is related to service when viewed in the context of the discussion of the significance of service treatment records and post-service treatment records and history of electrical injury and pain symptoms, the findings of the medical article on the long-term effects of electrical injury, and the Veteran's Board hearing testimony.  While the April 2018 VA reviewer did not specifically discuss the post-service electrical injury sustained in March 2012, the April 2018 VA reviewer referenced evidence of complaints of chronic pain dated prior to the March 2012 post-service electrical injury when providing rationale for the VHA advisory medical opinion; therefore, the absence of discussion of the significance of the March 2012 post-service electrical injury does not render the medical opinion inadequate or diminish its probative value.  The April 2018 VHA advisory medical opinion is the only adequate, competent medical opinion of record.

In consideration of the foregoing, the Board finds that the evidence both for and against the question of whether the Veteran has the current neurological disability was related to active service is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that direct service connection for peripheral neuropathy and neuropathic pain symptoms due to electrical injury under 38 C.F.R. § 3.303 (d) is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Given the full grant of service connection for peripheral neuropathy and neuropathic pain 

symptoms of the upper and lower extremities on a direct basis, no analysis is needed on the question of whether presumptive service connection is warranted based on chronic peripheral neuropathy symptoms during service or continuous peripheral neuropathy symptoms since service.


ORDER

Service connection for peripheral neuropathy and neuropathic pain symptoms of the upper and lower extremities due to electrical injury is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


